Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-13-00108-CV

                       LOWER COLORADO RIVER AUTHORITY,
                                  Appellant

                                               v.

                                 CITY OF BOERNE, Texas,
                                        Appellee

                 From the 216th Judicial District Court, Kendall County, Texas
                                   Trial Court No. 12-502
                          Honorable Bill R. Palmer, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
It is ORDERED that costs of appeal are assessed against the appellant Lower Colorado River
Authority.

       SIGNED January 8, 2014.


                                                _____________________________
                                                Rebeca C. Martinez, Justice